Title: John T. Mason (1765–1824) to Thomas Jefferson, 5 May 1814
From: Mason, John T. (1765–1824)
To: Jefferson, Thomas


          Dear Sir Montpelier 5th May 1814
          My old friend Doc. Wallace has just paid us a kind visit. The picture that he has presented to Mrs Mason & my self of the happiness you enjoy in your retirement from public life, is to us both, very pleasing & interesting.
			 But when he described your efforts to make
			 our Country more
			 independent by promoting domestic manufactures we were gratified to find that what we were pursuing with industry and persevereance had been by you deemed an object worthy of your attention. When
			 we
			 retired from Geo. Town to St Marys County in 1805 we found ourselves in a Country where the materials for manufactures were unattainable. But when in May 1808 we crossed the Mountains and reached this place, the first
			 thing we did was
			 formally to declare War against Europe, by refusing to buy her merchandize, except such articles as ladies cannot well do without, and as cannot be made in private families. We have ever since
			 adhered and still do adhere to this determination. Since that time we have not bought a Carpet, Blanket, Sheet or any other species of
			 house linnen coarse or fine, we make our own stockings,
			 cloths
			 coarse and fine and indeed almost every thing else. To shew you the Style in which we conduct our
			 Warfare, but more particularly to evince her respectful
			 and affectionate remembrance of
			 yourself, Mrs Mason has prevailed on Doc. Wallace to be the bearer to you of a Counterpain a table cloth and a napkin made by herself of which she begs your acceptance. I
			 sincerely wish that those who direct and  manage the political concerns of our Country had been as much in earnest as we were, and had persevered with as much firmness as we have done, in this mode of Warfare.
          Mrs Mason, in wishes for a continuance of your health and happiness, unites with dear Sir your sincere friend and
          Huml ServtJohn T. Mason
        